UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 33-20897-D HELIX BIOMEDIX, INC. (Exact name of registrant as specified in its charter) Delaware 91-2099117 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 22118-20th Avenue SE, Suite 204, Bothell, Washington 98021 (Address of principal executive offices, including zip code) (425) 402-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April30, 2012, 49,720,255 shares of the registrant’s common stock were outstanding. HELIX BIOMEDIX, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets (unaudited) 1 Condensed Statements of Operations and Comprehensive Loss (unaudited) 2 Condensed Statements of Stockholders’ Equity (unaudited) 3 Condensed Statements of Cash Flows (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1A. Risk Factors 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 PART I - FINANCIAL INFORMATION ITEM1. Financial Statements. HELIX BIOMEDIX, INC. CONDENSED BALANCE SHEETS (Unaudited) March31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable,affiliated company, net Inventory Deferred debt issuance costs, current — Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Deferred debt issuance costs, non-current — Other long term assets Investment in affiliated company Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued expenses Deferred revenue — Deferred gross profit, affiliated company Deferred rent, current Total current liabilities Deferred rent, non-current Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 25,000,000 shares authorized; no shares issued or outstanding — — Common stock, $0.001 par value, 100,000,000 shares authorized; 49,720,255 shares outstanding at March31, 2012 and December31, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the financial statements. 1 HELIX BIOMEDIX, INC. CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three months ended March 31, Revenue: Licensing fees $ $ Peptide and consumer product sales Consumer product sales to affiliated company Total revenue Cost of revenue: Cost of peptide and consumer product sales Cost of consumer product sales to affiliated company Total cost of revenue Gross profit Operating expenses: Research and development Marketing and business development General and administrative Accounting, legal and professional fees Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expense): Interest income Amortization of debt issuance costs ) — Equity in earnings (loss) of affiliated company ) Change in value of option to purchase interest in affiliated company ) Other income (expense), net ) Net loss and comprehensive loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of the financial statements. 2 HELIX BIOMEDIX, INC. CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Year Ended December31, 2011 and for the Three Months Ended March31, 2012 (Unaudited) Common Stock Additional Paid-in Capital Accumulated Deficit Stockholders’ Equity Number of Shares Amount Balance at December 31, 2010 49,720,255 $
